      Case 2:17-cr-00221-JAD-EJY Document 244 Filed 09/29/20 Page 1 of 2



 1 Maysoun Fletcher, Esq.
   Nevada Bar No. 10041
 2 The Fletcher Firm, P.C.
   5510 South Fort Apache Rd.
 3 Las Vegas, Nevada 89148
   Telephone: (702) 835-1542
 4 Facsimile: (702) 835-1559
   maf@fletcherfirmlaw.com
 5 Attorney for Defendant,
   ERICA CALDWELL
 6
                                UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
   UNITED STATES OF AMERICA,                         CASE NO.: 2:17-cr-00221-JAD-GWF
 9 Plaintiff,
                                                     STIPULATION TO PERMIT OUT OF STATE
10 vs.                                               TRAVEL
11 ERICA CALDWELL
             Defendants.
12

13              STIPULATION TO PERMIT ONE TIME OUT OF STATE TRAVEL
14
           IT IS HEREBY STIPULATED AND AGREED by and between Christopher Burton,
15
     Assistant United States Attorney, Counsel for UNITED STATES OF AMERICA, and Maysoun
16
     Fletcher, Esq., Counsel for Defendant ERICA CALDWELL, that Ms. Caldwell be permitted to
17

18 travel to visit her ill grandmother in California the weekend of October 23 – October 25 .
                                                                              rd           th



19 Counsel for the Defendant and the United States have consulted with Ms. Caldwell’s Pre-Trial
20 Services Officer, Jessie Moorehead, who has no objection to Ms. Caldwell’s requested travel.

21
           DATED: September 28, 2020.
22

23    /s/ Christopher Burton                   ___/s/ Maysoun Fletcher______
   Christopher Burton, Esq.                    Maysoun Fletcher, Esq.
24 Assistant United States Attorney            5510 South Fort Apache Road
   501 Las Vegas Boulevard South #500          Las Vegas, Nevada 89148
25
   Las Vegas, Nevada 89101                     Attorney for Defendant, Erica Caldwell
26
27

28
      Case 2:17-cr-00221-JAD-EJY Document 244 Filed 09/29/20 Page 2 of 2



 1                                                  ORDER

 2          IT IS HEREBY ORDERED that Ms. Erica Caldwell is permitted to travel to California
 3 October 23rd – Oct. 25, 2020 to visit her grandmother and that Ms. Caldwell must provide her

 4 travel itinerary to Pre-Trial Services prior to her travel.
            IT IS SO ORDERED.
 5

 6          DATED this 29th day of September, 2020.

 7                                                               _______________________________
                                                                 U.S. MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                        2
